,AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Pagel ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                 v.                                               (For Offenses Committed On or After November l, 1987)


               Francisco Antonio Garcia-Aguilar                                   Case Number: 2: 19-mj-8679

                                                                                 Jo Anne Tyrell
                                                                                 Defendant's Attorney


REGISTRATION NO. 83852298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

 D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                       /
                     ~ TIME SERVED                        D                               days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, March 13, 2019

                        ~1C--
                            FILED
                                                                           ate of Imposition of Sentence


Received                 .
                           1 AR 1 3 2019
               DUSM                                                        0     GRABLE RUTH B      EZ MONTENEGRO
                                         Cl.icJiK US D!SH11CT COUFH
                                                                               ITED STATES MAGISTRATE JUDGE
                                   SOUTH~ _C)IS TH'CT OF CALIFORNIA
                                   ~W  ~                    CE PU TY


 Clerk's Office Copy                                                                                                           2: 19-mj-8679
